


Exhibit 10.53


SUBLEASE AGREEMENT


THIS SUBLEASE AGREEMENT (this “Sublease”) is made and entered into this 15th day
of November, 2013 by and between HEWITT ASSOCIATES LLC, an Illinois limited
liability company (“Sublandlord”), and ZEBRA TECHNOLOGIES CORPORATION, a
Delaware corporation (“Subtenant”).


WITNESSETH:


A.Pursuant to the Prime Lease (hereinafter defined), Prime Landlord (hereinafter
defined) has leased to Sublandlord the Sublease Premises (hereinafter defined);
and


B.Sublandlord desires to sublease to Subtenant, and Subtenant desires to
sublease from Sublandlord, the Sublease Premises, subject to the terms and
conditions of the Prime Lease and the terms and conditions hereinafter set
forth.


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sublandlord and Subtenant hereby
agree as follows:


1.Definitions. For purposes of this Sublease, the following terms shall have the
meanings indicated:


Additional Rent. As defined in Section 5(d) hereof.


Base Rent. As defined in Section 5(a) hereof.


Building. The improvements commonly known as Three Overlook Point, Lincolnshire
Corporate Center, Lincolnshire, Illinois (and in accordance with how “Building”
is defined in the Prime Lease). The Building shall be deemed to include 290,143
square feet of rentable area.


Sublease Premises. The portion of the Premises (as defined in the Prime Lease)
consisting of the lower level, 1st, 2nd, 3rd and 4th floors, as depicted in
Exhibit C. The Sublease Premises shall be deemed to include 204,676 square feet
of net rentable area.


Subtenant’s Proportionate Share. 79.2% (the percentage obtained by dividing the
Rentable Area of the Sublease Premises by the Rentable Area of the Building).


Prime Landlord. Northwestern Mutual Life Insurance Company.


Prime Lease. That certain Office Lease dated December 1, 1989, as amended by
that certain First Amendment to Lease dated September 28, 2001, as amended by
that certain Second Amendment to Lease of even date herewith, by and between
Prime Landlord’s predecessor in interest, as “Landlord” thereunder, and
Sublandlord, as “Tenant” thereunder, with respect to the Premises, a copy of
which is attached hereto as Exhibit A.


Zebra Lease. That certain Office Lease dated November 15, 2013, by and between
Prime Landlord and Tenant, pursuant to which Subtenant shall lease the Premises
for a term commencing on the day following the end of the term of this Sublease,
a copy of which is attached hereto as Exhibit B.


All other capitalized terms used but not defined in this Sublease shall have the
same meaning as those defined in the Prime Lease.






--------------------------------------------------------------------------------




2.Demise. Sublandlord hereby leases and demises to Subtenant, and Subtenant
hereby leases and hires from Sublandlord, the Sublease Premises for the Term (as
hereinafter defined) and on the terms and conditions hereinafter set forth.


3.Term. Subject to receipt of Prime Landlord’s written consent pursuant to
Section 8(g) hereof, the term of this Sublease (the “Term”) shall commence on
August 1, 2014 (the “Commencement Date”). The Term shall expire on February 28,
2017 (the “Termination Date”), unless earlier terminated in accordance with the
terms hereof.


4.Condition of Sublease Premises.


(a)Commencement Date. On the Commencement Date, Sublandlord shall deliver, and
Subtenant shall accept possession of, the Sublease Premises in its “as is”
condition. Subtenant acknowledges that Sublandlord makes no representation or
warranty as to the condition, safety, repair or habitability of the Sublease
Premises, other than as may be expressly set forth herein, and shall be under no
obligation to make, or pay for, any repair, replacement, renovation or
improvement to the Sublease Premises prior to or during the Term. Subtenant
taking possession of the Sublease Premises shall be conclusive evidence that
Subtenant accepts the Sublease Premises as suitable for the purposes for which
they are leased and that Subtenant waives any defects in the Sublease Premises
and the Building.


(b)Early Occupancy. Subject to the terms and conditions set forth in this
Sublease, upon the full execution and delivery of this Sublease, and the receipt
the Prime Landlord’s consent pursuant to Section 8(g) hereof, Sublandlord shall
permit Subtenant and its consultants and contractors to enter the Building and
the Sublease Premises (the “Pre-Occupancy Period”) for the purpose of
renovations, installation of additional furniture and fixtures, installation of
IT and Telecom equipment and anything further required to prepare the Sublease
Premises for Subtenant’s occupancy, including without limitation any required
occupancy permit, all in accordance with the terms and conditions of this
Sublease. All of the terms and provisions of this Sublease shall apply to
Subtenant’s use and occupancy of the Sublease Premises during the Pre-Occupancy
Period, except Subtenant shall not be required to pay any Base Rent or
Additional Rent in connection with its entry into the Sublease Premises during
the Pre-Occupancy Period.


(c)Initial Improvements. During the Pre-Occupancy Period, Subtenant shall have
the right, subject to Sublandlord’s prior review and approval, to hire a general
contractor of Subtenant’s choosing to perform initial improvements to the
Sublease Premises (the “Initial Improvements”), which shall include the
demolition and build-out of the entire Sublease Premises to Subtenant’s
specifications. Sublandlord shall cooperate with Subtenant in obtaining Prime
Landlord’s consent to the Initial Improvements, provided that any Prime Landlord
fee or charge related to Prime Landlord’s consent shall be at Subtenant’s sole
cost and expense. Sublandlord shall not charge Subtenant (i) any oversight fees
or supervisory fees, or (ii) parking, hoisting or freight elevator charges, for
the construction of the Initial Improvements except to the same extent charged
to Sublandlord by the Prime Landlord. In any instance where Sublandlord’s
consent or approval is required with respect to the Initial Improvements, that
consent or approval shall be deemed given if Prime Landlord has given its
consent or approval.


5.Rent.


(a)Base Rent Amount. Commencing on the Commencement Date, Subtenant shall pay
minimum annual rent for the Sublease Premises in the amount of $0.00 per
rentable square foot (such amount being “Base Rent” with the annual amounts for
the designated 12 month time periods below being the “Annual Base Rent”, in
equal monthly installments (“Monthly Base Rent” during each calendar month
during the Term.


(b)Base Rent Payment. Monthly Base Rent shall be payable to Sublandlord at such
place or to such agent as Sublandlord may from time to time designate in
writing, by good check, in advance, the first such payment due and payable upon
execution hereof by Subtenant and each monthly payment thereafter due and
payable on the first day of each calendar month thereafter during the Term,
without previous notice or demand therefor, and without deduction, counterclaim
or set-off.

2



--------------------------------------------------------------------------------






(c)Expenses and Taxes. Subtenant acknowledges that, pursuant to the terms of the
Prime Lease, Sublandlord, as “Tenant” thereunder, is obligated to pay Prime
Landlord, as “Landlord” thereunder, among other things, Expenses and Taxes (as
such terms are defined in the Prime Lease). Subtenant agrees that, in addition
to the Base Rent and any other payments or amounts due under this Sublease,
commencing as of the Commencement Date, Subtenant shall pay to Sublandlord
Subtenant’s Proportionate Share of Expenses and Taxes incurred by Sublandlord
during the Term. Subtenant shall pay Subtenant’s Proportionate Share of Expenses
and Taxes on or prior to the date that Sublandlord is required to pay the
corresponding payments of Expenses and Taxes, or installments thereof, pursuant
to the terms of the Prime Lease (including without limitation the monthly
installments of the estimated amounts thereof and the annual reconciliation and
retroactive charges thereof due pursuant to the Prime Lease during the Term).
The amount of Expenses and Taxes shall be as charged by Prime Landlord pursuant
to the terms and provisions of the Prime Lease, including without limitation any
applicable gross-up provisions.


(d)Additional Rent. Except for the Monthly Base Rent, any sums required to be
paid by Subtenant under the terms of this Sublease and any charges or expenses
incurred by Sublandlord on behalf of Subtenant under this Sublease, including
without limitation pursuant to Section 5(c) of this Sublease, shall constitute
additional rent (“Additional Rent”), and Sublandlord shall have the same rights
and remedies for the non-payment thereof as are available to Sublandlord for the
nonpayment of Monthly Base Rent. Base Rent and Additional Rent are collectively
known as “Rent.” Subtenant’s obligation to pay Rent shall be an independent
covenant of every other covenant or obligation hereunder. Rent shall be due as
specified within this Sublease, and if not otherwise specified in this Sublease,
then it shall be due upon demand from Sublandlord,


(e)Personal Property Tax. If applicable, Subtenant shall directly pay the taxing
authority any tax levied against the personal property or trade fixtures of
Subtenant in or about the Sublease Premises. If Subtenant fails to pay before
delinquency, then such amounts may be paid on behalf of Subtenant and the amount
paid shall constitute Additional Rent due Sublandlord.


6.Alterations. Subtenant shall not make or permit to be made, any improvements.
additions, or alterations, painting, carpeting or decorations, structural or
otherwise, in or to the Sublease Premises or the Building without (i) obtaining
the prior written consent of Sublandlord, which consent shall not be
unreasonably withheld, conditioned or delayed (provided that no such consent
shall be required for minor alterations that are not structural in nature,
including painting, carpeting or decorations), (ii) obtaining the prior written
consent of Prime Landlord, such consent to be granted or withheld by Prime
Landlord in accordance with the terms of the Prime Lease, and (iii) complying
with all the terms and conditions of the Prime Lease related thereto, including
without limitation payment of its contractors and obtaining final lien waivers
from all contractors. Subtenant shall promptly provide Sublandlord all municipal
approvals and any documentation approved by Prime Landlord related to any such
improvements, additions or alterations. Additionally, in connection with the
undertaking of any such work by Subtenant in the Sublease Premises, (y)
Subtenant’s contractors shall comply with any and all rules and regulations with
respect thereto promulgated by Sublandlord or Prime Landlord, and (z) Subtenant
shall be responsible for any related payments to the Prime Landlord required
under the Prime Lease for such improvements, additions or alterations. Except as
may be prohibited by law, Subtenant shall indemnify Sublandlord and hold it
harmless from any injury to the Sublease Premises or the Building or loss of
life or injury to persons or property in or around the Sublease Premises or the
Building resulting from such early occupancy by Subtenant and its contractors.


In any instance where Sublandlord’s consent or approval is required with respect
to Alterations, that consent or approval shall be deemed given if the Prime
Landlord has given its consent or approval.


7.Assignment and Sub-subletting. Subtenant shall not, without the prior written
consent of Sublandlord, which Sublandlord consent shall not be unreasonably
withheld, conditioned or delayed, and Prime Landlord, which consent may be
granted or withheld in accordance with the terms of the Prime Lease: (i) assign
this Sublease or any of its rights hereunder; (ii) further sublet the Sublease
Premises or any part thereof to any other person or entity; (ii) permit the use
of the Sublease Premises by any person or entity other than Subtenant, or its
employees and agents approved in advance by Sublandlord at Sublandlord’s sole
discretion; (iv) permit the assignment or other transfer of this Sublease or any
of

3



--------------------------------------------------------------------------------




Subtenant’s rights hereunder by operation of law, or (v) violate the provisions
of Section 13(a) of the Prime Lease. Neither the consent by Sublandlord or Prime
Landlord to any assignment, transfer or sub-subletting, nor the acceptance or
collection of rent from any assignee, transferee or sub-subtenant, shall be
construed as a release of Subtenant from liability for each and every term or
obligation of this Sublease. No consent by Sublandlord or Prime Landlord to any
assignment, transfer or sub-subletting in any one instance shall constitute a
waiver of the necessity for such consent in any subsequent instance. Any
attempted assignment or sub-subletting of the Sublease Premises by Subtenant in
violation of the terms and provisions of this Section 7 shall be void and of no
force and effect. In the event that the consideration received by Subtenant for
any sublease or assignment is in excess of the Base Rent or Additional Rent due
under Section 5(c) of this Sublease, then Sublandlord and Subtenant shall share
the excess amounts received by Subtenant (50% to Sublandlord and 50% to
Subtenant following the reimbursement by Subtenant of all expenses incurred by
Subtenant in connection with such assignment or subletting), and otherwise
according to the calculation set forth in Section 13(f) of the Prime Lease (but
based upon the Base Rent and Additional Rent of this Sublease).


Notwithstanding anything contained in this Section 7 to the contrary, Subtenant
may sublease all or any portion of the Premises, or assign this Lease (a
“Permitted Transfer”) to the following types of entities (a “Permitted
Transferee”) without the written consent of Landlord:
(i)    an Affiliate of Subtenant;
(ii)    any corporation, limited partnership, limited liability partnership,
limited liability company or other business entity in which or with which
Subtenant, or its corporate successors or assigns, is merged or consolidated, in
accordance with applicable statutory provisions governing merger and
consolidation of business entities, so long as:
(1) Subtenant’s obligations hereunder are assumed, by operation of law
(reasonably documented by Subtenant to Sublandlord) or by written assumption, by
the entity surviving such merger or created by such consolidation; and
(2) either:
(i) the Tangible Net Worth of the surviving or created entity is not less than
the Tangible Net Worth of Subtenant immediately preceding such transaction; or
(ii) immediately following such Transfer Subtenant is deemed to Meet Minimum
Rating (as defined below); or
(iii)    any corporation, limited partnership, limited liability partnership,
limited liability company or other business entity acquiring all or
substantially all of Subtenant’s equity or assets, so long as:
(1) Subtenant’s obligations hereunder are assumed (which assumption shall be
reasonably documented by Subtenant to Sublandlord) by the entity acquiring such
equity or assets; and
(2) either:
(i) the Tangible Net Worth of the surviving or created entity is not less than
the Tangible Net Worth of Subtenant immediately preceding such transaction; or
(ii) immediately following such Transfer Subtenant is deemed to Meet Minimum
Rating (as defined below).
Subtenant shall promptly notify Sublandlord of any such Permitted Transfer.
Subtenant shall remain liable for the performance of all of the obligations of
Subtenant hereunder, or if Subtenant no longer exists because of a merger,
consolidation, or acquisition, the surviving or acquiring entity shall expressly
assume, by operation of law (reasonably documented by Subtenant to Sublandlord)
or by written assumption, the obligations of Subtenant hereunder. Additionally,
the Permitted Transferee shall comply with all of the terms and conditions of
this Lease, including the permitted uses under Section 3 of this Lease, and the
use of the Premises by the Permitted Transferee may not violate any other
agreements affecting the Premises, the Land or Building, Landlord, or other
tenants of the Building. No later than 30 days after the effective date of any
Permitted Transfer, Subtenant agrees to furnish Sublandlord with (a) copies of
the instrument effecting any of the foregoing Permitted Transfers, (b)
documentation establishing Subtenant’s satisfaction of the requirements set
forth above applicable to any such Permitted Transfer, and (c) evidence of
insurance as required under this Lease with respect to the Permitted Transferee.
The occurrence of a Permitted Transfer shall not waive Sublandlord’s rights as
to any subsequent subleases of all or any portion of the Premises or assignments
of this Sublease. “Affiliate” means any person or entity which, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with the party in question. “Tangible Net Worth” means
the excess of total assets over total liabilities, in each case as determined in
accordance with generally accepted accounting principles consistently applied
(“GAAP”), excluding, however, from the determination of total assets all assets
which

4



--------------------------------------------------------------------------------




would be classified as intangible assets under generally accepted accounting
principles, including goodwill, licenses, patents, trademarks, trade names,
copyrights, and franchises. Any subsequent sublease or assignment by a Permitted
Transferee shall be subject to the terms of this Section 7. “Affiliate” means
any person or entity which, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
party in question.
For purposes hereof, Subtenant will be deemed to “Meet Minimum Rating” at any
time if, at such time, any one of the following exists: (i) Subtenant’s
long-term debt is rated by Standard & Poor’s as BBB or better (with no “-“); and
such rating is generally available; or (ii) Subtenant’s long-term debt is rated
by Moody’s as Baa2 or better, and such rating is generally available; or (iii)
so long as Hewitt Associates LLC or its successor or affiliate is the
Sublandlord, Subtenant’s relative financial strength as determined by
Sublandlord in Sublandlor’s sole discretion, in accordance with Sublandlord’s
internal proprietary standards is at least BBB (“Subtenant’s HA Rating”). If
Subtenant does not Meet Minimum Rating based on Subtenant’s HA Rating,
Sublandlord will, if Subtenant so requests, meet with Subtenant to explain,
review and discuss the determination of Subtenant’s HA Rating.


8.Prime Lease.


(a)Incorporation of Prime Lease. Sublandlord’s rights in and to the Sublease
Premises are governed by the Prime Lease. This Sublease shall be subject and
subordinate in all respects to the Prime Lease, and all of the terms, covenants
and conditions of the Prime Lease shall be, except as otherwise expressly
provided in this Sublease, incorporated by reference into this Sublease as if
completely set forth herein. Such incorporated terms, conditions, covenants and
obligations of the Prime Lease are hereby incorporated by reference herein as if
Sublandlord were the “Landlord” thereunder and Subtenant were the “Tenant”
thereunder, provided that the Subtenant’s obligation for Base Rent, Expenses and
Taxes shall be as provided in Section 5 of this Sublease. Subtenant hereby
accepts this Sublease and the Sublease Premises and hereby agrees to perform
each of the terms, conditions, covenants and obligations of the Prime Lease
incorporated in this Sublease, which are binding on the “Tenant” thereunder with
respect to the Sublease Premises during the Term. If Subtenant breaches any
term, covenant or condition of this Sublease, Sublandlord shall have all the
rights and remedies against Subtenant as would be available to Prime Landlord
under the Prime Lease. Subtenant shall promptly furnish Sublandlord with copies
of all notices relating to the Sublease Premises, which Subtenant shall receive
from Prime Landlord. Notwithstanding the foregoing, Subtenant expressly agrees
and acknowledges that Sublandlord shall not be obligated to perform, and shall
not be liable for the performance by Prime Landlord of any of the covenants and
obligations of Prime Landlord under the Prime Lease or as incorporated into this
Sublease and that Subtenant shall have no claim against Sublandlord by reason of
any default by Prime Landlord In performing such covenants and obligations.


(b)Subtenant Covenant. Subtenant shall not cause or permit any act which would
cause Sublandlord to be in default of the Prime Lease or would give Prime
Landlord the right to terminate the Prime Lease prior to the stated expiration
of the term thereof. Except as may be prohibited by law, Subtenant shall
indemnify and hold harmless Sublandlord from and against any loss, liability,
claim, cost or expense (including reasonable attorneys’ fees) incurred by
Sublandlord as a result of any default under the Prime Lease or termination or
attempted termination of the Prime Lease resulting from any such act or omission
by Subtenant.


(c)Sublandlord Covenant. Except as may be prohibited by law, Sublandlord shall
indemnify and hold harmless Subtenant from and against any loss, liability,
claim, cost or expense (including reasonable attorneys’ fees) incurred by
Subtenant as a result of any default under the Prime Lease resulting from any
such act or omission by Sublandlord.


(d)Termination. Subject to Section 8(b) of this Sublease, if at any time prior
to the expiration of the Term, the Prime Lease shall terminate or be terminated
for any reason, or Sublandlord’s right to possession shall terminate without
termination of the Prime Lease, this Sublease shall simultaneously terminate.


(e)Rights to the Sublease Premises. Notwithstanding any provision contained
herein to the contrary, during the Term, Subtenant shall have no greater rights
in and to the Sublease Premises than Sublandlord shall have, from time to time,
in and to the Sublease Premises under the Prime Lease. Subtenant shall not have
the

5



--------------------------------------------------------------------------------




right to exercise any options to renew, extend, expand, negotiate or terminate
the Prime Lease to the extent such options are exercisable by Sublandlord.


(f)Services and Utilities; Prime Landlord Obligations. Subtenant acknowledges
that all utilities and services to the Sublease Premises, including without
limitation water, heating, air-conditioning, and janitorial, shall be provided
by the Prime Landlord (or in the case of certain utilities, as provided in the
Prime Lease) in accordance with, and subject to, the terms of the Prime Lease;
provided, however, that in the event that the Prime Lease states that
Sublandlord, as “Tenant” thereunder, is to contract for certain utilities
directly with a utility provider, then Subtenant shall be deemed to have assumed
that obligation as of the commencement of the Pre-Occupancy Period. Subtenant
waives all claims against Sublandlord, and, except as may be prohibited by law,
shall indemnify and hold Sublandlord harmless for any damage to any property or
injury to any person caused by any disruption of any utility or other services
provided by the Prime Landlord. Should Prime Landlord furnish additional
services to Subtenant in addition to those normal amounts provided under the
Prime Lease, Subtenant shall be responsible for the payment thereof to Prime
Landlord. Additionally, any utilities directly paid by Sublandlord for any
portion of the Sublease Premises shall be paid, at Sublandlord’s option, either
by Subtenant directly to the utility company providing the utility in question,
directly to Prime Landlord, or as reimbursement to Sublandlord.


(g)Surrender. Unless otherwise directed by Sublandlord, at or upon an earlier
termination of the Term, Subtenant shall return the Sublease Premises and all
equipment and fixtures of the Prime Landlord in the condition required by the
Prime Lease for the surrender of such items at the end of the term of the Prime
Lease.


(h)Prime Landlord Consent. This Sublease shall not be effective unless and until
consented to by Prime Landlord in accordance with the Prime Lease and this
Section 8(g). Subtenant agrees to promptly provide to Sublandlord any and all
information regarding Subtenant, including without limitation financial
statements, that Prime Landlord may request and Subtenant shall otherwise
cooperate to satisfy any requirement Prime Landlord may impose as a condition to
its consent to this Sublease. This Sublease and the obligations of the parties
hereunder are expressly conditioned upon Sublandlord obtaining the written
consent of the Prime Landlord for this Sublease (to the extent required by the
Prime Lease) (the “Sublease Consent”). If the Sublease Consent is not given by
Prime Landlord, or the Zebra Lease is not executed by Prime Landlord and
Subtenant, within 60 days after the execution and delivery of this Sublease and
delivery of all documents and information to the Prime Landlord as required by
Section 13 of the Prime Lease, either Subtenant or Sublandlord shall have the
right to terminate this Sublease by giving written notice thereof to the other
at any time thereafter, but prior to the time such Subtenant.


(i)Sublandlord’s Default of the Prime Lease. Sublandlord hereby agrees and
acknowledges that any default by Sublandlord in its obligations under the Prime
Lease beyond any applicable cure period shall also be deemed a default under
this Sublease, for which Subtenant shall have all remedies for a default of this
Sublease, including, but not limited to, any and all remedies available to
Subtenant under law and at equity. In addition, and notwithstanding anything to
the contrary herein, Sublandlord agrees that if it receives any notice of
default from Prime Landlord under the Prime Lease, such notice also shall serve
as notice of default of Sublandlord’s obligations under this Sublease (subject
to any cure provisions under the Prime Lease), and no additional notice need be
sent by Subtenant to Sublandlord. Sublandlord shall immediately forward a copy
of any default notice or any notice from the Prime Landlord indicating an
intention to terminate the Prime Lease sent to Sublandlord by Prime Landlord
under the Prime Lease, as soon as Sublandlord becomes aware thereof. Sublandlord
shall provide Subtenant with written notices of when, if at all, a cure of such
default under the Prime Lease was commenced and completed.


9.Restrictions on Use. Subtenant shall use the Sublease Premises solely in
accordance with the terms and provisions of Section 3 of the Prime Lease and for
no other uses. Subtenant shall not (i) commit waste on or to the Sublease
Premises or the Building, (ii) use the Sublease Premises for any unlawful
purpose or in violation of any municipal laws or regulations, insurance
requirements or any certificate(s) of occupancy, or (iii) suffer any dangerous
article to be brought on the Sublease Premises.



6



--------------------------------------------------------------------------------




10.Sublandlord Right to Cure. If Subtenant shall breach any term, covenant or
condition of this Sublease with regard to the making of any payment or the doing
of any act that results or may result (at such time or at a later date if the
same is allowed to continue without being cured) in the occurrence of a default
or breach under the Prime Lease, then in addition to any rights and remedies
available to Sublandlord hereunder or under the Prime Lease, Sublandlord shall
have the right to make such payment or to do such act to endeavor to cure such
default. Any payments made, and any costs or reasonable expenses (including
reasonable attorneys’ fees) incurred, by Sublandlord in connection with its
exercise of its rights under this Section 10, shall constitute Additional Rent
and shall bear interest at the rate of interest described in Section 27(i) of
the Prime Lease (except that the referenced bank shall be JP Morgan Chase and
its successors instead of the First National Bank of Chicago). Subtenant shall
reimburse Sublandlord for the cost incurred by Sublandlord in making such
payment or doing such act within ten (10) business days of receipt of a written
notice therefor.


11.Indemnification. In addition to the provisions of the Prime Lease
incorporated herein, Subtenant shall, except as may be prohibited by law,
indemnify and save Sublandlord, Prime Landlord and their respective agents and
employees harmless from and against all liability. claims, suits, judgments,
damages, costs and expenses (including reasonable attorneys’ fees) to which any
of them may be subject or suffer, arising from or in connection with (i) the use
or occupancy of the Sublease Premises, by Subtenant, its agents, contractors,
invitees or anyone else for whom Subtenant is responsible, (ii) any negligent
act of omission of Subtenant, any default or claimed default on the part of
Sublandlord under the Prime Lease which results, directly or indirectly, from
the failure of Subtenant to perform any obligation of the “Tenant” under those
provisions of the Prime Lease incorporated in this Sublease; (iii) any default
by Subtenant in performing any of its covenants under this Sublease; or (iv) any
termination or attempted termination of the Prime Lease resulting from any act
or omission of Subtenant, its employees or agents.


12.Default of Subtenant. If (a) Subtenant shall fail to pay any installment of
Monthly Base Rent or Additional Rent provided herein when due and said failure
shall continue for three (3) days following written notice and demand to pay;
(b) Subtenant shall violate or fail to perform any of the other conditions,
covenants or agreements herein made by Subtenant and such violation or failure
shall continue for a period of twenty (20) days after written notice thereof to
Subtenant by Sublandlord, provided, however, that such period of time shall be
extended to that period of time necessary to effectuate a cure if Subtenant
commences to cure such default within such twenty (20) day period and is
diligently attempting to complete such cure; (c) any default under the Prime
Lease occurs which results, directly or indirectly, from the failure of
Subtenant to perform any obligation of Subtenant under this Sublease, including
without limitation any obligation of the “Tenant” under those provisions of the
Prime Lease incorporated in this Sublease; (d) any termination of the Prime
Lease occurs that results from any act or omission of Subtenant, its employees
or agents; (e) any assignment, sublease, encumbrance or other transfer of this
Sublease, or any interest therein, by Subtenant, whether voluntarily, by
judgment, or other means, except a Permitted Transfer, without the prior written
consent of Sublandlord and Prime Landlord (f) Subtenant becomes insolvent or
bankrupt or admits in writing its inability to pay its debts as they mature, or
makes an assignment for the benefit of creditors, or applies for or consents to
the appointment of a trustee or receiver for Subtenant or for the major part of
its property; (g) a trustee or receiver is appointed for Subtenant or for the
major part of its property and is not discharged within 30 days after such
appointment; (h) bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings for relief under any bankruptcy
law, or similar law for relief of debtors, are instituted by or against
Subtenant, if not dismissed within thirty (30) days, then and in any of such
events (each an “Event of Default”), Sublandlord shall have all rights and
remedies at law or in equity against Subtenant; and in addition thereto,
Sublandlord shall have all rights and remedies against Subtenant for an Event of
Default that Prime Landlord has under the Prime Lease for the occurrence of a
Default (as defined in the Prime Lease) by Sublandlord as Tenant thereunder.


If Sublandlord is entitled to possession of the Sublease Premises pursuant to
any provision hereof, Sublandlord, without notice to quit or reenter, may
reenter and take possession of the Sublease Premises, or any part thereof, and
repossess the same as of Sublandlord’s former estate and expel Subtenant and
those claiming through or under Subtenant and remove the effects of both or
either, by summary proceedings, or by action at law or in equity or by force (if
necessary) or otherwise, without being deemed guilty of trespass and without
prejudice to any other remedy for default hereunder.



7



--------------------------------------------------------------------------------




13.Attorneys’ Fees. If Sublandlord or Subtenant shall require the services of
attorneys after a breach by Subtenant or Sublandlord of any of the terms,
covenants or conditions of this Sublease, Subtenant or Sublandlord, as the case
may be, shall pay (or reimburse the other party) the reasonable fees of such
attorneys (regardless of whether formal legal proceedings have been commenced)
and all applicable court costs.


14.Notices. All payments or notices required or permitted hereunder shall be in
writing and (i) hand delivered; (ii) mailed, certified or registered mail,
postage prepaid and return receipt requested; or (iii) sent by overnight courier
service as follows:


If to Sublandlord:
c/o Aon Service Corporation
Attention: Corporate Real Estate
200 E. Randolph, 6th Floor
Chicago, Illinois 60601



with a copy to:
Jones Lang LaSalle
Attention: Lease Administration
525 William Penn Place
3 Mellon Center, 20th floor
Pittsburgh, Pennsylvania 15259-0001



If to Subtenant
Prior to Subtenant’s fully occupying the Sublease Premises:



Zebra Technologies Corporation
Attention: General Counsel
475 Half Day Road, Suite 500
Lincolnshire, IL 60069


Following Subtenant’s fully occupying the
Sublease Premises, to the Sublease Premises


All payments and notices shall be deemed given on the date the recipient
actually receives the same or would have received the same if delivery is
refused or otherwise fails despite compliance with this Section. Either party
may, by written notice to the other, designate a new address and/or addresses
for such payments and notices.


15.Brokerage. Sublandlord and Subtenant each represents and warrants to the
other that no real estate agent, broker or finder, other than CBRE, Inc., as
Sublandlord’s agent, and Jones Lang LaSalle Midwest, LLC, as Subtenant’s agent
(together, “Brokers”), has acted for it with respect to this Sublease or the
transaction contemplated hereby. Sublandlord and Subtenant each does hereby
indemnify and hold the other harmless from the claim of any persons other than
the Brokers claiming by or through it by reason of this Sublease or the
transaction contemplated hereby. Sublandlord shall pay Broker’s commissions
pursuant to separate agreements.


16.Signage. Subject to Prime Landlord’s prior consent, Subtenant, at Subtenant’s
sole cost, shall be granted the right to Subtenant’s Proportionate Share of the
signage in the Sublease Premises consistent with, and subject to, the Prime
Lease.


17.Execution. The persons executing this Sublease on behalf of Sublandlord and
Subtenant, respectively, each represents and warrants that (i) he is duly
authorized to execute this Sublease on behalf of such party: and (ii) such party
has full power and authority to execute this Sublease and perform its
obligations hereunder without the consent of any other person or entity.


18.Construction. This Sublease (i) embodies the entire integrated agreement of
Sublandlord and Subtenant with respect to Subtenant’s lease and occupancy of the
Sublease Premises, and supersedes all prior agreements and understandings,
whether written or oral; (ii) may be executed in multiple counterparts, each of
which shall constitute an original and all of which shall constitute but one and
the same agreement; and (iii) shall be governed by and construed

8



--------------------------------------------------------------------------------




in accordance with the laws of the State of Illinois. If any provision of this
Sublease conflicts with a provision of the Prime Lease, the provisions of the
Prime Lease shall govern. Subtenant specifically waives all claims against
Sublandlord arising out of any such conflicts.


19.Entry by Sublandlord. Subtenant shall permit Sublandlord and Prime Landlord
or their authorized agent or representative entry into the Sublease Premises
upon twenty-four (24) hours prior notice at reasonable times (or at any time in
the event of an emergency in which case no prior notice shall be required), in
accordance with the provisions of the Prime Lease, for the purpose of entering
to make necessary repairs required to be made under the Sublease or the Prime
Lease and for other purposes specified in the Prime Lease or pursuant to any
other rights under the Prime Lease.


20.Binding Effect. This Sublease shall be binding upon and inure to the benefit
of Sublandlord and Subtenant and their respective successors and permitted
assigns. Sublandlord shall have the right to assign any or all of its rights and
powers under this Sublease to Prime Landlord.


21.Holding Over. If Subtenant retains possession of the Sublease Premises after
the expiration of the Term without the written consent of the Prime Landlord,
Subtenant (i) shall pay to Sublandlord for each month, or portion thereof, of
such holdover period as rent therefor an amount equal to the amount of holdover
rent and other charges that Sublandlord is obligated to pay pursuant to Section
10 of the Prime Lease, and (ii) shall, except as may be prohibited by law,
indemnify Sublandlord and Prime Landlord for any and all liability, claims or
damages incurred by Sublandlord and Prime Landlord as a result thereof.
Sublandlord shall have no obligation to extend the term of the Prime Lease or
this Sublease beyond the Termination Date.


22.Insurance. Subtenant, at its sole expense, shall obtain and keep in force the
insurance required to be carried by Sublandlord as Tenant under the Prime Lease.


23.Fire, Casualty or Eminent Domain. In the event of a fire or other casualty
affecting the Building or the Sublease Premises, or of a taking of all or part
of the Building or Sublease Premises under the power of eminent domain, in
addition to any other applicable provision of this Sublease, Sublandlord shall
take all reasonable actions provided for under the Prime Lease necessary to keep
the Prime Lease from being terminated and require Prime Landlord to restore the
Building, unless Subtenant elects in writing to allow Sublandlord to terminate
the Prime Lease. In such latter event, this Sublease shall automatically
terminate without any liability to Sublandlord. In the event Sublandlord is
entitled, under the Prime Lease, to a rent abatement as a result of a fire or
other casualty or as a result of a taking under the power of eminent domain,
then Subtenant shall be entitled to a corresponding proportionate rent abatement
applicable to the Sublease Premises under this Sublease. All obligations under
the Prime Lease imposed on Sublandlord, as “Tenant” thereunder, to repair or
restore leasehold improvements, alterations, fixtures, personal property,
furniture, or any other portion of the Sublease Premises with respect to a
casualty occurring during the Sublease Term, shall be the responsibility of
Subtenant.


24.Non-Merger. Nothing herein shall be construed to merge the interests of
Sublandlord and Subtenant, whether by operation of law or otherwise.


25.Time of Essence. Time is of the essence with respect to all of Subtenant’s
obligations under this Sublease.


26.Parking. Subtenant shall be entitled to use, in accordance with the terms and
provisions of the Prime Lease, Subtenant’s Proportionate Share of the Parking
Spaces (as defined in the Prime Lease).


27.Prohibited Parties. Sublandlord and Subtenant represent and warrant that, to
their knowledge, they are not acting, directly or indirectly, for or on behalf
of any person, group, entity, or nation named by the United States Treasury
Department as a Specially Designated National and Blocked Person, or for or on
behalf of any person, group, entity, or nation designated in Presidential
Executive Order 13224 as a person who commits, threatens to commit, or supports
terrorism; and that they are not engaged in this transaction directly or
indirectly on behalf of, or facilitating this transaction directly or indirectly
on behalf of, any such person, group, entity, or nation. Except as may be
prohibited by law, each party hereby agrees to defend, indemnify, and hold
harmless the other party from and against any and all claims,

9



--------------------------------------------------------------------------------




damages, losses, risks, liabilities, and expenses (including reasonable
attorneys’ fees and costs) arising from or related to any breach of the
foregoing representation and warranty.


28.Right to Expand. Subtenant shall have the ongoing option to expand the
Sublease Premises into any remaining portion of the Premises upon the same terms
and conditions as this Sublease including, but not limited to, acceptance of the
additional Premises in “as is” condition. Subtenant may exercise this expansion
option at any time upon 30 days’ prior written notice (“Zebra Expansion
Notice”). Sublandlord shall have no right to sublease any portion of the
Premises to any other subtenant without the prior written approval of Subtenant,
which shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing, in the event that the Prime Lease is terminated with respect to any
portion of the Premises, Subtenant releases Sublandlord from any liability
(economic or otherwise) for such portion of the Premises.


29.Execution and Delivery. This Sublease may be executed in counterparts, all of
which shall be deemed a single Sublease. Delivery of the signed Sublease may be
made by electronic delivery of a so-called “pdf” copy or by other electronic
means.




(signatures appear on the following page)





10



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of the
date, month, and year first above written.


Sublandlord:


HEWITT ASSOCIATES LLC


By: /s/ Charles Wooding
Name: Charles Wooding
Title: Vice President




Subtenant:


ZEBRA TECHNOLOGIES CORPORATION


By: /s/ Michael C. Smiley
Name: Michael C. Smiley
Title: Chief Financial Officer



11



--------------------------------------------------------------------------------




EXHIBIT A


Prime Lease


Intentionally Omitted






--------------------------------------------------------------------------------




EXHIBIT B


Zebra Lease


Intentionally Omitted






--------------------------------------------------------------------------------




EXHIBIT C


Sublease Premises


Drawing Omitted


